Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-7, 9-12, 14-18 and 20, drawn to a method for calibrating a data set of a target analyte in a sample comprising: (a) providing an analyte-insusceptible signal value for calibrating the data set; wherein the data set is obtained from a signal-generating process for the target analyte using a signal- generating means; wherein the data set comprises a plurality of data points comprising cycles and signal values of the signal-generating process; wherein the analyte-insusceptible signal value is provided (i) by a background-representing signal value of the data set; wherein the background-representing signal value is provided by a signal value at a reference cycle of the data set and the reference cycle is selected within a background region of the data set where signal generation is insusceptible to the presence or absence of the target analyte in the sample; or (ii) by a total signal change value of a standard data set; wherein the standard data set is obtained by a signal-generating process for a standard material of the target analyte; and (b) providing a calibrated data set by obtaining calibrated signal values by applying the analyte-insusceptible signal value to the signal values of the data set.
Group II, claim(s) 21-23, drawn to a computer readable storage medium containing instructions to configure a processor to perform a method for calibrating a data set of a target analyte in a sample, the method comprising: (a) providing an analyte-insusceptible signal value for calibrating the data set; wherein the data set is obtained from a signal-generating process for the target analyte using a signal- generating means; wherein the data set comprises a plurality of data points comprising cycles and signal values of the signal-generating process; wherein the analyte-insusceptible signal value is provided (i) by a background-representing signal value of the data set; wherein the background-representing signal value is provided by a signal value at a reference cycle of the data set and the reference cycle is selected within a background region of the data set where signal generation is insusceptible to the presence or absence of the target analyte in the sample; or (ii) by a total signal change value of a standard data set; wherein the standard data set is obtained by a signal-generating process for a standard material of the target analyte; and (b) providing a calibrated data set by obtaining calibrated signal values by applying the analyte-insusceptible signal value to the signal values of the data set (claim 21); or a device for analyzing a method for calibrating a data set of a target analyte in a sample, comprising (a) a computer processor and (b) the computer readable storage medium of claim 21 coupled to the computer processor (claim 22), or a computer program to be stored on a computer readable storage medium to configure a processor to perform a method for calibrating a data set of a target analyte in a sample, the method comprising: (a) providing an analyte-insusceptible signal value for calibrating the data set; wherein the data set is obtained from a signal-generating process for the target analyte using a signal- generating means; wherein the data set comprises a plurality of data points comprising cycles and signal values of the signal-generating process; wherein the analyte-insusceptible signal value is provided (i) by a background-representing signal value of the data set; wherein the background-representing signal value is provided by a signal value at a reference cycle of the data set and the reference cycle is selected within a background region of the data set where signal generation is insusceptible to the presence or absence of the target analyte in the sample; or (ii) by a total signal change value of a standard data set; wherein the standard data set is obtained by a signal-generating process for a standard material of the target analyte; and (b) providing a calibrated data set by obtaining calibrated signal values by applying the analyte-insusceptible signal value to the signal values of the data set (claim 23).

The groups of inventions listed above do not related to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
The groups listed above are drawn to one process (Group I) and one product (Group II). These groups lack unity of invention because even though the inventions of the groups require the technical feature of “calibrating a data set of a target analyte in a sample comprising: (a) providing an analyte-insusceptible signal value for calibrating the data set; wherein the data set is obtained from a signal-generating process for the target analyte using a signal- generating means; wherein the data set comprises a plurality of data points comprising cycles and signal values of the signal-generating process; wherein the analyte-insusceptible signal value is provided, (i) by a background-representing signal value of the data set; wherein the background-representing signal value is provided by a signal value at a reference cycle of the data set and the reference cycle is selected within a background region of the data set where signal generation is insusceptible to the presence or absence of the target analyte in the sample; or (ii) by a total signal change value of a standard data set; wherein the standard data set is obtained by a signal-generating process for a standard material of the target analyte; and (b) providing a calibrated data set by obtaining calibrated signal values by applying the analyte-insusceptible signal value to the signal values of the data set”, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Gunstream (Gunstream et al., US 2013/0115611 A1, Publication Date: 2013-05-09, IDS of November 14, 2019).  
Gunstream teaches that in RT-PCR analysis, the baseline signal can represent a combination of spurious or unwanted signal contributions such as the residual fluorescence contributed by the plastic or other material of a sample plate, the fluorescence of a buffer or other non-reactant liquid material, noise in the optical detector or detection electronics, or other sources of background signal noise or detection floor that are not a product of the desired PCR amplification, See [0003]. Based on the instant specification, “an analyte-insusceptible signal” is a signal value which is not correlated with the presence/absence or the amount of a target analyte in a sample. Thus, Gunstream teaches “analyte-insusceptible signal” values. Gunstream teaches calibration of an instrument, filter, or channel, sample plate, or other component, equipment, or hardware can be performed in connection with an RT-PCR system, See [0015-0017]. Gunstream teaches various embodiments of calibration with an analyte-insusceptible signal, See [0021-0022], Figs. 1 and 4. Therefore, the technical feature linking the inventions of Groups I and II does not constitute a special technical feature as defined by PCT Rule 13.2 as it does not define a contribution over the prior art.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG LU whose telephone number is (571)272-0334. The examiner can normally be reached Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MISOOK YU can be reached on (571)272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHENG LU/Examiner, Art Unit 1642                                                                                                                                                                                                        
/PETER J REDDIG/           Primary Examiner, Art Unit 1642